Citation Nr: 0110899	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant had active service from July 1940 to February 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied an 
evaluation in excess of 10 percent for the appellant's right 
ear hearing loss disability.

The Board notes that the appellant's representatives, in the 
July 2000 VA Form 646 and in the November 2000 informal 
hearing presentation, raised the issues of entitlement to 
service-connection for tinnitus and left ear hearing loss.  
As these two issues have not yet been addressed by the RO, 
they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's right ear hearing loss disability is 
manifested by Level XI hearing acuity in the right ear.

3.  The appellant's hearing acuity in the left, non-service-
connected ear is considered normal for rating purposes.  He 
is not deaf in that ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for a right ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (2000); VAOPGCPREC 32-97, 62 Fed. 
Reg. 63605 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected hearing disability than those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish ratings higher than 10 percent for the 
right ear hearing loss disability in the rating decision and 
in the Statement of the Case (SOC) that was issued in June 
2000.  The Board finds that the discussions in the rating 
decision and the SOC sent to the appellant in effect informed 
him of the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
report of the VA audiometric examination conducted in April 
2000.

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 10 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4 Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

Service connection for right ear hearing loss was established 
by a rating decision, effective as of March 1945; a 10 
percent evaluation was assigned.  On the audiometric 
evaluation conducted in April 2000, pure tone thresholds, in 
decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
105+
105+
105+
105+
105+
Left
55
55
55
65
58

The speech audiometry testing revealed speech recognition 
ability of zero percent in the right ear and 100 percent in 
the left ear.

Under the regulations in effect from June 10, 1999, these 
findings result in a corresponding designation of Level I 
hearing acuity in the left ear (which is not service-
connected) and Level XI hearing acuity in the service-
connected right ear.  Pursuant to these findings, the RO 
continued the assignment of a 10 percent disability 
evaluation which the appellant contends is insufficient.  
Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support an evaluation in 
excess of 10 percent for his right ear hearing loss 
disability.  As previously noted, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  

It is also noted that, where service connection is in effect 
for defective hearing in only one ear, in the absence of 
complete bilateral deafness, the nonservice connected ear is 
considered normal.  38 U.S.C.A. § 1160; VAOPGCPREC 32-97 62 
Fed. Reg. 62605 (1997); (Precedent Opinion of the General 
Counsel of the VA).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. § 4.85 and Part 
4, Diagnostic Codes 6100.  In this case, there is no evidence 
of complete deafness in the left ear; the April 2000 
audiometric testing demonstrated the appellant's left ear 
hearing loss to be moderate with a 100 percent speech 
discrimination score.  Furthermore, 38 C.F.R. § 4.86(a) is 
not for application here because the appellant is currently 
service-connected for only the right ear, not both ears.

Under Diagnostic Code 6100, a 10 percent evaluation is 
assigned where hearing is at Level XI for one ear and Level I 
for the other.  Under current regulations, a 10 percent 
rating is yielded by the April 2000 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  As 
noted by the United States Court of Appeals for Veterans 
Claims, no matter how severe the hearing loss a veteran may 
suffer from a single service-connected ear, short of total 
deafness in both ears, the maximum schedular rating is 10 
percent.  Boyer v. West, 12 Vet. App. 142, 145 (1999).  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of the currently assigned maximum 10 percent for 
his single ear service-connected hearing loss disability.  

Again, the Board notes that the appellant is currently 
assigned the maximum rating under the rating schedule for 
hearing loss which is service-connected in only one ear.  
Thus, the referral of the appellant's case to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation has been considered by both the RO and the Board.  
However, under the facts here presented, the Board finds that 
such referral is not warranted.  The evidence and allegations 
in this case show only that the appellant's hearing 
impairment is manifested by those problems that are directly 
addressed by schedular criteria, namely, decreased auditory 
acuity and interference with speech recognition.  No evidence 
has been presented to show that his disability picture is 
such that it would produce impairment of earning capacity 
beyond that reflected in the VA rating schedule, or would 
affect earning capacity in ways not already contemplated by 
the schedule. 

Nor has evidence been presented to show that the appellant's 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In the absence of any such evidence, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  


ORDER

Entitlement to an increased evaluation for right ear hearing 
loss is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

